DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 11/18/2022.
Claims 1-8 and 17-20 are currently pending. 
Claims 9-16 have been canceled. 
Response to Arguments
Applicant’s arguments with respect to the restriction between groups I and III have been fully considered and they are persuasive. The requirement for restriction has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. (U.S. PG Pub. No. 20020007292; hereinafter "Paxton") in view of Shinohara et al. (U.S. PG Pub. No. 20050093986; hereinafter "Shinohara").
As per claim 1, Paxton teaches:
A virtual queue system, comprising: 
Paxton teaches a system and method for implementing virtual queues. (Paxton: abstract, paragraph [0020])
a wearable device comprising a communicator, wherein the communicator is configured to transmit a wireless signal comprising identification information associated with the wearable device;
 Paxton teaches a wearable device in the form of a guest device which may comprise a receiver unit 81 and wristband combination. (Paxton: paragraphs [0095-97], Fig. 5) Paxton teaches that a patron may pass a handheld unit receiver (a guest-associated device) through the H-field interrogator 86 in order to add the patron to a virtual queue for the attraction 74. (Paxton: paragraph [0097], Fig. 9) In teaching an H-field interrogator, Paxton teaches a transceiver which receives wireless signals from the handheld unit receiver as it passes through the H-field interrogator. Paxton further teaches that a unique ID of the pager and patron may be transferred from the pager to the reader via radio frequencies. (Paxton: paragraph [0077])
 Paxton does not appear to explicitly teach:
a camera of an attraction;
Shinohara, however, teaches a camera 14 of an attraction which may, in response to a user's credentials being read from an interrogation device, be triggered to take a photo of the user at the attraction. (Shinohara: paragraphs [0051, 53, 606-67, 71, 98-102], Figs. 1, 2) Shinohara teaches combining the above elements with the teachings of Paxton for the benefit of providing an easy preview and printing order for image data obtained by photography in a facility such as a theme park and an entertainment facility during the visit to the facility. (Shinohara: paragraph [0009]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shinohara with the teachings of Paxton to achieve the aforementioned benefits.   
Paxton in view of Shinohara further teaches:
a control system storing instructions that, when executed, cause the control system to: receive an indication from the attraction that the wearable device has entered the attraction based on the wireless signal being read by a sensor of the attraction;
Paxton teaches a wearable device in the form of a guest device which may comprise a receiver unit 81 and wristband combination. (Paxton: paragraphs [0095-97], Fig. 5) Paxton teaches that a patron may pass a handheld unit receiver (a guest-associated device) through the H-field interrogator 86 in order to add the patron to a virtual queue for the attraction 74. (Paxton: paragraph [0097], Fig. 9) In teaching an H-field interrogator, Paxton teaches a transceiver which receives wireless signals from the handheld unit receiver as it passes through the H-field interrogator. Paxton further teaches that a unique ID of the pager and patron may be transferred from the pager to the reader via radio frequencies. (Paxton: paragraph [0077]) Shinohara, however, teaches a camera 14 of an attraction which may, in response to a user's credentials being read from an interrogation device, be triggered to take a photo of the user at the attraction. (Shinohara: paragraphs [0051, 53, 606-67, 71, 98-102], Figs. 1, 2) The motivation to combine Shinohara persists. 
and trigger the camera to take a photograph of the attraction based on receiving the indication.  
 Paxton teaches a wearable device in the form of a guest device which may comprise a receiver unit 81 and wristband combination. (Paxton: paragraphs [0095-97], Fig. 5) Paxton teaches that a patron may pass a handheld unit receiver (a guest-associated device) through the H-field interrogator 86 in order to add the patron to a virtual queue for the attraction 74. (Paxton: paragraph [0097], Fig. 9) In teaching an H-field interrogator, Paxton teaches a transceiver which receives wireless signals from the handheld unit receiver as it passes through the H-field interrogator. Paxton further teaches that a unique ID of the pager and patron may be transferred from the pager to the reader via radio frequencies. (Paxton: paragraph [0077]) Shinohara, however, teaches a camera 14 of an attraction which may, in response to a user's credentials being read from an interrogation device, be triggered to take a photo of the user at the attraction. (Shinohara: paragraphs [0051, 53, 606-67, 71, 98-102], Figs. 1, 2) The motivation to combine Shinohara persists.
As per claim 2, Paxton in view of Shinohara teaches all of the limitations of claim 1, as outlined above, and further teaches:
comprising sending the photograph to a kiosk, and receiving a user input related to the photograph at the kiosk.  
 Shinohara further teaches that the image may be sent to a display kiosk 15 and a user input related to the photograph may be received from a user on the display kiosk 15. (Shinohara: paragraphs [0068-69], Fig. 2) The motivation to combine Shinohara persists.
As per claim 6, Paxton in view of Shinohara teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the wearable device is a mobile device.  
 Paxton teaches a wearable device in the form of a guest device which may comprise a receiver unit 81 and wristband combination. (Paxton: paragraphs [0095-97], Fig. 5)
As per claim 7, Paxton in view of Shinohara teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the wearable device is a bracelet.  
 Paxton teaches a wearable device in the form of a guest device which may comprise a receiver unit 81 and wristband combination. (Paxton: paragraphs [0095-97], Fig. 5)
As per claim 8, Paxton in view of Shinohara teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sensor is a radio-frequency identification reader.  
 Paxton further teaches the use of RF tags and readers as transmitters and sensors in the system. (Paxton: paragraphs [0079-81])
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton in view of Shinohara further in view of Morioka et al. (U.S. PG Pub. No. 20140074521; hereinafter "Morioka").
As per claim 3, Paxton in view of Shinohara teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
comprising a second camera of an entryway and a detector of the entryway, wherein the detector reads the wireless signal from the wearable device as the wearable device passes through the entryway.  
Paxton teaches a first and second H field interrogator, the first registers the user for the attraction, and the second checks as to whether the user has registered at the first interrogator before allowing the user to pass through the second interrogator which scans the user's transmitter and allows the user to board the attraction. (Paxton: paragraphs [0095-99], Fig. 9)
Morioka, however, teaches a system wherein a user may scan their ticket (which may be in the form of chip on a wireless device of a user which transmits ticket ID information) at an entrance gate, and this scanning may trigger a camera to take a photo of the guest. (Morioka: paragraphs [0001-2, 120-132, 143], Fig. 9C) Morioka teaches combining the above elements with the teachings of Paxton in view of Shinohara for the benefit of constructing an admission system that raises the limit to the number of sales of annual passports relative to the upper limit of on-site guests so as to reduce the guests frustrated by inability to purchase the tickets and that achieves a high degree of guest satisfaction by previously providing the guests with basic information on whether or not the admission is permitted. (Morioka: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morioka with the teachings of Paxton in view of Shinohara to achieve the aforementioned benefits.
As per claim 4, Paxton in view of Shinohara further in view of Morioka teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein the second camera captures a second photograph of a guest passing through the entryway and sends the second photograph and the identification information associated with the wearable device to the control system.  
 Morioka, however, teaches a system wherein a user may scan their ticket (which may be in the form of chip on a wireless device of a user which transmits ticket ID information) at an entrance gate, and this scanning may trigger a camera to take a photo of the guest, wherein the photo and the features of the user's face may be compared to stored features in order to validate the guest and allow the guest to enter through the gate. (Morioka: paragraphs [0001-2, 120-132, 143], Fig. 9C) The motivation to combine Morioka persists.
As per claim 5, Paxton in view of Shinohara further in view of Morioka teaches all of the limitations of claim 4, as outlined above, and further teaches:
wherein the control system determines that the second photograph corresponds to entry credentials of the guest.  
 Morioka, however, teaches a system wherein a user may scan their ticket (which may be in the form of chip on a wireless device of a user which transmits ticket ID information) at an entrance gate, and this scanning may trigger a camera to take a photo of the guest, wherein the photo and the features of the user's face may be compared to stored features in order to validate the guest and allow the guest to enter through the gate. (Morioka: paragraphs [0001-2, 120-132, 143], Fig. 9C) The motivation to combine Morioka persists.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton in view of Morioka.
As per claim 17, Paxton teaches:
A method, comprising: 
Paxton teaches a system and method for implementing virtual queues. (Paxton: abstract, paragraph [0020])
receiving a first wireless signal from communication circuitry of a wearable device at a virtual queuing station associated with an individual attraction within a theme park, wherein the first wireless signal comprises identification information for a guest associated with the wearable device;
Paxton teaches a wearable device in the form of a guest device which may comprise a receiver unit 81 and wristband combination. (Paxton: paragraphs [0095-97], Fig. 5) Paxton teaches that a patron may pass a handheld unit receiver (a guest-associated device) through the H-field interrogator 86 in order to add the patron to a virtual queue for the attraction 74. (Paxton: paragraph [0097], Fig. 9) In teaching an H-field interrogator, Paxton teaches a transceiver which receives wireless signals from the handheld unit receiver as it passes through the H-field interrogator. Paxton further teaches that a unique ID of the pager and patron may be transferred from the pager to the reader via radio frequencies. (Paxton: paragraph [0077])
sending a confirmation message to the communication circuitry confirming being added to a virtual queue of the individual attraction, wherein the confirmation message causes activation of an indicator on the wearable device;
Paxton teaches a Central Processing Station (a virtual queue control system) which receives the identification information from the virtual queuing station and place the patron in the virtual queue. (Paxton: paragraph [0052, 77]) Paxton further teaches that the central processing station may be in communication with the pager. (Paxton: paragraph [0097. 98]) Paxton teaches, as outlined above, the sending of a paging message to the guest device confirming the guest's addition to the virtual queue. (Paxton: paragraph [0097-98]) Paxton further teaches that the receiver may have vibrating implementation, a display screen, a noise generating functionality, and LED, etc. to indicate one or more messages to the park goer. (Paxton: paragraph [0065])  
receiving a second wireless signal from the communication circuitry of the wearable device using a first monitoring sensor at an attraction entrance of the individual attraction;
 Paxton teaches a first and second H field interrogator, the first registers the user for the attraction, and the second checks as to whether the user has registered at the first interrogator before allowing the user to pass through the second interrogator which scans the user's transmitter and allows the user to board the attraction. (Paxton: paragraphs [0095-99], Fig. 9)
Paxton does not appear to explicitly teach:
and triggering a camera to capture a photograph of the guest based on receiving the second wireless signal.
 Morioka, however, teaches a system wherein a user may scan their ticket (which may be in the form of chip on a wireless device of a user which transmits ticket ID information) at an entrance gate, and this scanning may trigger a camera to take a photo of the guest. (Morioka: paragraphs [0001-2, 120-132, 143], Fig. 9C) Morioka teaches combining the above elements with the teachings of Paxton for the benefit of constructing an admission system that raises the limit to the number of sales of annual passports relative to the upper limit of on-site guests so as to reduce the guests frustrated by inability to purchase the tickets and that achieves a high degree of guest satisfaction by previously providing the guests with basic information on whether or not the admission is permitted. (Morioka: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morioka with the teachings of Paxton to achieve the aforementioned benefits.
As per claim 19, Paxton in view of Morioka teaches all of the limitations of claim 17, as outlined above, and further teaches:
comprising validating the guest based on features of the photograph.  
 Morioka, however, teaches a system wherein a user may scan their ticket (which may be in the form of chip on a wireless device of a user which transmits ticket ID information) at an entrance gate, and this scanning may trigger a camera to take a photo of the guest, wherein the photo and the features of the user's face may be compared to stored features in order to validate the guest and allow the guest to enter through the gate. (Morioka: paragraphs [0001-2, 120-132, 143], Fig. 9C) The motivation to combine Morioka persists.
As per claim 20, Paxton in view of Morioka teaches all of the limitations of claim 17, as outlined above, and further teaches:
comprising validating the guest to the individual attraction based on a position in the virtual queue of the wearable device.  
 Paxton further teaches that the user's position in the virtual queue may be used to determine whether the user is to be allowed to access the attraction or not. (Paxton: paragraphs [0067, 96])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paxton in view of Morioka further in view of Rasin et al. (U.S. PG Pub. NO. 20050256724; hereinafter "Rasin").
As per claim 18, Paxton in view of Morioka teaches all of the limitations of claim 17, as outlined above. With respect to the following limitation:
comprising accessing a stored photograph associated with the identification information responsive to receiving the second wireless signal;
Morioka, however, teaches a system wherein a user may scan their ticket (which may be in the form of chip on a wireless device of a user which transmits ticket ID information) at an entrance gate, and this scanning may trigger a camera to take a photo of the guest, wherein the photo and the features of the user's face may be compared to stored features in order to validate the guest and allow the guest to enter through the gate. (Morioka: paragraphs [0001-2, 120-132, 143], Fig. 9C) The motivation to combine Morioka persists.
To the extent that Morioka does not explicitly teach the comparison of a current image with a stored image (Morioka appears to merely teach comparison of extracted features with stored features), Rasin teaches this element. Rasin teaches the authentication of a user at a gate by comparing a currently taken photo of a user with a stored photo. (Rasin: paragraphs [0056-57, 116, 120, 122, 125, 127]) It can be seen that each element is taught by either Paxton in view of Morioka, or by Rasin. Storing and comparing images themselves, as opposed to merely features extracted from such does not affect the normal functioning of the elements of the claim which are taught by Paxton in view of Morioka. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rasin with the teachings of Paxton in view of Morioka, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Paxton in view of Morioka further in view of Rasin further teaches:
and validating the guest based on a comparison of the photograph and the stored photograph.  
Morioka, however, teaches a system wherein a user may scan their ticket (which may be in the form of chip on a wireless device of a user which transmits ticket ID information) at an entrance gate, and this scanning may trigger a camera to take a photo of the guest, wherein the photo and the features of the user's face may be compared to stored features in order to validate the guest and allow the guest to enter through the gate. (Morioka: paragraphs [0001-2, 120-132, 143], Fig. 9C) The motivation to combine Morioka persists.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628